Determination unanimously annulled on the law with costs, petition granted and matter remitted to respondents for further proceedings in accordance with the following Memorandum: Because the Comptroller granted petitioner’s application for performance of duty disability retirement, respondents improperly denied petitioner’s application for disability benefits pursuant to General Municipal Law § 207-a (2) on the ground that petitioner is not disabled as a result of his performance of duties as a firefighter (see, Matter of Putnam v City of Watertown, 213 AD2d 974; Matter of Dembowski v La Polla, 213 AD2d 972; Matter of Pidel v City of Yonkers, 208 AD2d 845). We, therefore, annul respondents’ determination, grant the petition and remit the matter to respondents to determine the amount of benefits owed to petitioner pursuant to General Municipal Law § 207-a (2). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Grow, J.) Present—Denman, P. J., Law-ton, Wesley, Balio and Boehm, JJ.